ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Coast/ACM                                     )      ASBCA No. 58759
                                              )
Under Contract No. SPM7M5-09-V-1642           )

APPEARANCE FOR THE APPELLANT:                        Mr. Allen H. Adams
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA ChiefTrial Attorney
                                                     Matthew 0. Geary, Esq.
                                                      Trial Attorney
                                                      DLA Land and Maritime
                                                      Columbus, OH

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.




                                                  ~~:
       Dated: 1 April 20 14



                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58759, Appeal ofCoast/ACM,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals